Citation Nr: 1302241	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left ankle. 

2. Entitlement to an initial increased rating for the service-connected right elbow disability, currently evaluated as 10 percent disabling prior to April 7, 2008 and 30 percent disabling on and after April 7, 2008. 

3. Entitlement to service connection for claimed arthritis of the right wrist and fingers, to include as secondary to the service-connected right elbow disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1947 to June 1950, September 1950 to August 1954, and October 1954 to October 1957.  

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of September 2007 and January 2009 rating decisions by the RO. 

The Veteran testified at a hearing which was chaired by the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issue of an effective date earlier than January 3, 2005 for the grant of service connection for a right elbow disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part. 



REMAND

For the following reasons, the Board finds that this case must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

With respect to the increased rating claims, the record reflects that the last VA examination to evaluate the service-connected right elbow and left ankle disabilities took place in February 2011.  

In an August 2012 statement, the Veteran's representative argued that this examination was too old and "[could not] be used to determine the [current] severity" of the service-connected disabilities.  

In this capacity, the Board observes that the Veteran has argued that the range of motion measurements recorded during his last VA examination were incorrect. See an August 2012 statement.  He has submitted his own right elbow range of motion findings which suggest that his disability is more severe than recorded during the February 2012 VA examination. 

Since the Veteran asserts that his left ankle and right elbow disabilities have increased in severity since his last examination, and that the evidence does not adequately address the current state of his service-connected disabilities, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, the Veteran's pending claim for an effective date earlier than January 3, 2005 for the grant of service connection for a right elbow disability is intertwined with his claim for an increased rating for the service-connected right elbow disability.  In other words, if an earlier effective date is granted for the Veteran's service-connected right elbow disability, this may impact his increased rating claim.   

With respect to the service connection claim, in January 2009, the Veteran was afforded a VA examination to determine the etiology of his claimed right wrist and finger disability.  

After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner diagnosed the Veteran with arthritis of the right wrist and hand. 

In rendering an opinion as to the etiology of the Veteran's right wrist and hand disability, the VA examiner stated that "it [was] obvious from physical examination that the [Veteran] ha[d] significant degenerative joint disease of the right wrist and right hand with deformity of distal interphalangeal joints of both hands[,] though this [was] unrelated to his trauma that he sustained to his right elbow during military service."  No rationale was provided for this opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Upon review, the VA examiner did not indicate whether the Veteran's arthritis of the right wrist and hand was related to his January 1952 in-service treatment for a right 3rd finger contusion. The examiner also did not indicate whether the Veteran's right wrist and hand disability had been aggravated by Veteran's service-connected right elbow disability.  See Bloom, supra. 

Consequently, this issue contains certain questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

These questions concern whether the Veteran has a right wrist and finger disability which is related his military service, and whether the Veteran's right wrist and hand disability had their clinical onset in service, are otherwise related to active duty, or were caused or aggravated (permanently worsened beyond normal progression) by the service-connected right elbow disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is being REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for his claimed disabilities since April 2012.  

After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

2. Then, the RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right elbow disability.  

The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected right elbow disability in terms of the applicable rating criteria.

3. Then, the RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left ankle disability.  

The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected left ankle disability in terms of the applicable rating criteria.

4. Then, the RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the diagnosed arthritis of the right wrist and hand.  The claims folder, including a copy of this remand, must be made available to the examiner.  

All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified right wrist and hand disability had its clinical onset in active service, is otherwise related to active service, or was caused or aggravated (permanently worsened beyond normal progression) by any the service-connected right elbow disability.  If the Veteran is found to have a right wrist and hand disability that is aggravated by the right elbow disability, the examiner should quantify the approximate degree of aggravation.

Complete rationale should be provided for all opinions expressed.  

5.  Thereafter, the RO should adjudicate the Veteran's pending claim of entitlement to an effective date earlier than January 3, 2005 for the grant of service connection for a right elbow disability.  Only if the Veteran perfects an appeal of this decision, and after appropriate appellate development has been completed, should the issue be certified to the Board for adjudication.

6. After completing all indicated development, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


